Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and initialed SL (Examiner’s Initials) by Examiner Samuel Lacher (Examiner’s Ñame) on the invoice covered by the protest and assessed with duty at the rate of 32% ad valorem under Par. 1518, Tariff Act of 1930, as modified, consists of miniature pictures, similar in all material respects to those the subject of Abercrombie & Fitch Co., vs. United States, C.A.D. 808, wherein the merchandise was held to be dutiable at the rate of 10% ad valorem under Par. 1547(a) of the Tariff Act of 1930, as modified by T.D. 51802.
IT IS FURTHER STIPULATED AND AGREED that the record in C.A.D. 808, be incorporated in this case and that said protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise, marked with the letter “A” and initialed S. L. by Examiner Samuel Lacher on the invoice accompanying the entry covered by the involved protest, properly dutiable at the rate of 10 per centum ad valorem under paragraph 1547(a) of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T.D. 51802, as works of art, not specially provided for, as claimed.
*356To the extent indicated, the protest is sustained. In all other respects and to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.